Citation Nr: 1446344	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral eye disability.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1968, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Benefits Management System.


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection bilateral eye disability; the Veteran did not appeal the decision. 

2.  Evidence added to the record subsequent to the May 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral eye disability.

3.  Peripheral neuropathy of an extremity was not present until more than one year after the Veteran's discharge from service and the Veteran's current peripheral neuropathy of the upper and lower extremities was not caused or permanently worsened by service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a May 2010 letter, prior to the August 2010 initial adjudication of the issues on appeal.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, relevant post-service treatment records, and lay statements.  

No VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen the claim for service connection for bilateral eye disability.  The Board notes that VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

As to the claim of entitlement to service connection for peripheral neuropathy, the RO afforded the Veteran an appropriate VA examination in March 2010.  The medical examination is adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim of entitlement to service connection for bilateral eye disability was denied in a May 2007 rating decision based on the RO's determination that the evidence failed to show evidence of an eye injury or treatment in service or evidence of a disease or injury of the eyes for VA disability compensation purposes.  In this regard, the Board notes that refractive error of the eye is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  The Veteran did not file a notice of disagreement (NOD) with the decision or submit any pertinent evidence within the appeal period.

In April 2010, the Veteran submitted a statement requesting that the claim be reopened.  In the August 2010 rating decision on appeal, the RO declined to reopen the claim.  

The evidence associated with the claims file at the time of the May 2007 rating decision included the Veteran's service treatment records (STRs), service personnel records, Huntington VA Medical Center (VAMC) treatment records from March 2007, a November 2005 VA examination report, and the Veteran's statements.  The report of the May 1968 separation examination indicates that the Veteran's right eye visual acuity was 20/30 and his left eye visual acuity was 20/40 and his eyes were found to be normal on clinical evaluation.  The Veteran's VA treatment records note diagnosis of non-exudative age-related macular degeneration bilaterally with no neovascular membrane and compound hyperopic astigmatism with presbyopia.  

In a November 2005 VA examination, the Veteran stated that he was an equipment operator in Vietnam and denied any trauma or injury of the eyes in active service.  He reported difficulty judging distance after returning from Vietnam and that he was told he needed glasses because sun or chemicals damaged his eyes.  The Veteran was assessed with non-exudative age-related macular degeneration bilaterally and the VA examiner opined that the condition was not related to or likely exacerbated by military service.  The examiner noted the Veteran had no history of injury, exposure, or treatment of the eyes during service and there was no evidence of ocular injury, burn or trauma in either eye that would have likely been incurred during service.  Further, the examination only revealed mild, non-exudative age-related macular degeneration that did not affect his vision, which the examiner found was not related to service because it was an age-related finding.  

In an October 2005 statement, the Veteran reported finishing school as a paratrooper before going to Vietnam and passing an eye examination.  He stated that after returning from Vietnam he was given regular and shaded glasses and was told that the shaded glasses would give more protection for the eyes because it looked as though his eyes were burnt from the sun or a chemical.  

Evidence added to the record since the May 2007 rating decision includes a July 2011 VA treatment note reporting the Veteran was legally blind secondary to exudative age-related macular degeneration and non-exudative age-related macular degeneration, with noted loss of vision and macular degeneration.  Additional VA treatment records note the Veteran was applying to VA's Southeastern Blind Rehabilitation Center in November 2010.  A November 2010 VA treatment note reports the Veteran was legally blind secondary to exudative age-related macular degeneration with vision loss beginning in 2008.  In a June 2010 statement, the Veteran stated he attended jump school in the military and had 20/20 vision, but that he was issued glasses after he returned from Vietnam.  He stated that the optometrist told him his vision worsened due to sun exposure or exposure to herbicides.  In a May 2010 statement, the Veteran reported that he was given dark corrective glasses in Vietnam because he was told that his eyes were "burned," and wore glasses ever since.

The medical evidence added to the record is essentially cumulative in nature in that it continues to show the presence of bilateral eye disability many years following the Veteran's discharge from service.  It does not include any competent evidence of the presence of a disease or injury of the eyes in service or of a nexus between the Veteran's current bilateral eye disability and his active service.  Therefore, it is not new and material.

Additionally, the Veteran's statements have been added to the record but they are either cumulative or redundant in nature or do not address an unestablished fact necessary to substantiate the claim or otherwise establish a reasonable possibility of substantiating the claim.  Therefore, his statements are not new and material.

In sum, there is still no competent evidence that the Veteran had an eye injury or disease in service or of a nexus between a current acquired eye disorder and the Veteran's active service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.

Claim for Service Connection

Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities because it was caused by service-connected diabetes mellitus type II.

Service treatment records are negative for evidence of peripheral neuropathy.

April 1998 to May 1998 private treatment records show that the Veteran was treated for headaches, neck pain, and radicular pain in the upper extremities diagnosed as progressively worsening cervical radiculomyelopathies.  A November 1998 private treatment record reports the Veteran had neck pain that radiated down the left upper extremity with paresthesia following an industrial accident that required surgery.  The Veteran also reported low back pain that radiated to the lower extremities and feet.  An August 1998 treatment note found degenerative disc disease of the spine, most severe at L5-S1, bulging disc, and osteophytes with secondary bilateral neuroforminal stenosis.  An October 2000 disability determination reports the Veteran had degenerative joint disease of the cervical and lumbar spine, prior herniation in both areas, pain down the arms, lower back, and legs, decreased sensation and coordination in the hands, chronic spasm and contractions in the back and lower legs.

In connection with January 2009 VA treatment, the Veteran reported low back pain that occasionally radiated into his hips and legs and burning numbness in his toes and fingertips.  A diabetic foot examination disclosed abnormal sensory findings using monofilaments on the feet.

In a March 2010 VA examination, the Veteran reported pain in his hands and feet, a 1981 low back injury, a 1997 cervical fracture and spinal cord compression that required surgery, and that he had not worked since the 1997 surgery.  He noted intermittent pain in the posterior legs and dorsum of the feet associated with the neck injury.  The Veteran reported symptoms of numbness, paresthesias, dysesthesias, pain, impaired coordination in the hands, burning and tingling from the knees down, and throbbing pain that radiated into the feet.  The VA examiner's impression was an abnormal examination; electrodiagnostic evidence indicated severe mixed sensory and motor peripheral neuropathy, with axonal loss, and no electrodiagnostic evidence of lumbosacral radiculopathy in the lower extremities.  The Veteran was diagnosed with moderate to severe mixed motor and sensory polyneuropathy of the upper and lower extremities.  

The VA examiner opined that it was unlikely that diabetes had any affect or aggravation on his peripheral neuropathy and that diabetes did not cause the peripheral neuropathy.  The examiner noted that the Veteran was diagnosed in July 2008 with diabetes mellitus type II, his glucose control was fair since that time, with a recent glucose level reading of 171 and recent HgbA1c at 6.6.  The examiner explained that the Veteran has not had diabetes long enough to have any complications related to diabetes.  He opined that even with poor diabetes control, it would take a period of five to ten years, depending on the elevations of the blood glucose, to start symptoms of a peripheral neuropathy.  The examiner noted that the Veteran's neuropathy was present before the diagnosis of the diabetes and was far advanced at this time.  

In a June 2010 statement, the Veteran reported that he had neuropathy in the hands and feet and that he was told that it was due to his service-connected diabetes.

In September 2010, the Veteran submitted treatise information that indicated individuals with undiagnosed diabetes could have signs of nephropathy and peripheral neuropathy and that nearly one-third of diabetes cases were undiagnosed, with evidence that complications accrued before a clinical diagnosis.

In a February 2014 Board hearing, the Veteran testified that he was diagnosed with peripheral neuropathy about two to three years prior, and was told by a nurse practitioner that the peripheral neuropathy was due to military service.  The Veteran contended that the nurse practitioner told him peripheral neuropathy was due to diabetes.

After careful review of the record, the Board concludes that service connection is not warranted for peripheral neuropathy.

As a preliminary matter, the Board notes that the Veteran does not assert, nor does the evidence of record show, that peripheral neuropathy was present within one year of his discharge from service or that peripheral neuropathy is otherwise related to the Veteran's active service.  

The preponderance of the evidence shows that the Veteran's peripheral neuropathy is not related to his service-connected diabetes.  The Board finds the March 2010 VA examiner's opinion that the Veteran's peripheral neuropathy is not related to service-connected diabetes to be probative evidence against the claim.  The VA examiner reviewed the Veteran's pertinent history and provided a complete rationale for the opinion that peripheral neuropathy was not related to diabetes because it pre-existed the diagnosis of diabetes, was far advanced, and the diabetes was not present long enough to cause or aggravate peripheral neuropathy.  

The Board acknowledges that the Veteran has submitted a treatise article asserting that peripheral neuropathy caused by diabetes could manifest prior to a clinical diagnosis of diabetes.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the treatise article is not combined with an opinion by a medical professional supporting the Veteran's contention that his peripheral neuropathy is related to service-connected diabetes. 

The Board further notes that although the Veteran sincerely believes that his peripheral neuropathy is related to service-connected diabetes, he is not competent to state an opinion with respect to the etiology of his peripheral neuropathy. 

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for bilateral eye disability is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, type II, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


